Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 recite “the gate valves”.  However, these features are not previously presented and therefore lack antecedent basis.  Examiner assumes that they are meant to be properly introduced in claims 1 and 21 similar to claim 11 and has examined accordingly. 
Clarification and/or correction is requested in all instances.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016038949A to Dong et al.
Regarding claim 1, Dong et al. disclose a vacuum apparatus comprising:  process chambers (10); a transfer chamber (20) coupled to the process chambers; and a load lock chamber (30) connected to the transfer chamber,  wherein the transfer chamber includes:  one or more vacuum ports (41) through which gas inside the transfer chamber is exhausted; and vent ports (51a-c), from which the vent gas is exhausted, the one or more vacuum ports and vent ports are arranged line-symmetric with respect to a center line of the transfer chamber, at least one of the one or more vacuum ports is proved in the transfer chamber in front of the load lock chamber, and the at least one or more vacuum ports are located closer to the load lock chamber than all vent ports provided in the transfer chamber.  See, e.g., Fig. 3.
With respect to claim 2, the vent ports are line-symmetrically arranged with respect to the center line of the transfer chamber.  See, e.g., Fig. 3.
With respect to claim 3, at least one vent port of the vent ports is provided in the transfer chamber in front of each of the process chambers.  See, e.g., Fig. 3.
With respect to claim 4, at least one common vent port among the vent ports is provided on the center line of the transfer chamber.  See, e.g., Fig. 3.
With respect to claim 10, each of the vent ports provided in the transfer chamber is located at a different position than any of the one or more vacuum ports in plan view.  See, e.g., Fig. 3.
With respect to claim 21, Dong et al. also disclose a vacuum apparatus for processing a semiconductor wafer, comprising: process chambers (10) including at least one selected from the group consisting of a plasma etching chamber and a film deposition chamber (see translation); a transfer chamber (20) coupled to the process chambers; and a wafer handler (transfer robot) disposed inside the 
With respect to claim 22, each of the vent ports provided in the transfer chamber is located at a different position than any of the one or more vacuum ports in the plan view. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. as applied to 1-4 and 21-22 above and as further described below.
With respect to claims 1 and 21: Dong et al. disclose the apparatus substantially as claimed and as described above.
However, Dong et al. fail to disclose two or more vacuum ports provided as the one or more vacuum ports in the transfer chamber or the two or more vacuum ports are line symmetrically arranged with respect to the center line of the transfer chamber or at least one of the two or more vacuum ports is provided on the center line of the transfer chamber.  
Examiner notes that symmetry of vent and vacuum ports is a key aspect of Dong et al. in order to optimize flow through the transfer chamber as discussed above.  It follows that if the vacuum port were duplicated it would also be provided symmetrical with respect to a center point of the transfer chamber.  Examiner notes that the courts have ruled the following:  the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0090341 to Ng et al. in view of U.S. Patent Pub. No. 2016/0169766 to Ishibashi et al.
With respect to claims 11, 13 and 16, in Figs. 1A and 1B, Ng et al. disclose a vacuum apparatus substantially as claimed and comprising:  process chambers (Fig. 1, 108 A-F); a transfer chamber (103) coupled to the process chambers; gate valves (slit valves, not numbered) provided between the transfer chamber and the process chamber; and a load lock chamber (125LL) connected to the transfer chamber, wherein: the transfer chamber includes one or more vacuum ports (126 corresponding to transfer paths centrally located at a center axis of each of the process chambers and load lock chambers), through which a gas inside the transfer chamber is exhausted; and vent ports (116S and 116C), from which a vent gas is supplied, and the one or more vacuum ports and the vent ports are arranged such that air flows from at least one of the vent ports to the one or more vacuum ports (see, esp. Fig. 1B) and vacuum ports are line-symmetric with respect to a center line of the transfer chamber (see annotated 
Additionally, in Ng et al., there can be a first group of vacuum ports comprising one or more vacuum ports associated with the first side wall and a second group associated with a second side wall opposite the first side wall of the transfer chamber.  Ng et al. teach that the vacuum ports may be located in front of the first side wall or in a chamber floor fairly close thereto (see, e.g., para. 33 and accompanying figures).  It stands to reason that the vacuum ports could also be located somewhere in a range between what is illustrated in the figures and in the sidewall, such that all vent ports provided in the ceiling of the transfer chamber (as illustrated in the figures) are located between the first group and the second group in plan view.  Examiner notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner also notes that the rejection of the claims based on the teachings of Ng et al. has been based on obviousness because although the geometric features of the claims appear to be met by the drawings of Ng et al., there is no indication that the drawings are drawn to scale.  Nevertheless, based on the drawings and the entirety of the disclosure, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic and using Ng et al. as a guide to provide the apparatus with the geometric features as depicted in the drawings.  The vent ports are line-

    PNG
    media_image1.png
    483
    645
    media_image1.png
    Greyscale

The apparatus may comprise a pump system (129), a gas supply (120), vent valves (see, e.g., para. 37) for connecting the gas supply to the vent ports; and a controller (123) for controlling the vent valves. 
However, Ng et al. fail to disclose the vacuum ports connected to the pump system via one or more vacuum valves and the vacuum valves controlled by the controller.
Nevertheless, use of vacuum valves with respect to chamber connected to a vacuum pump and control of the same by a controller, as are vent valves, is well-known in the art.  For example, Ishibashi 
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a controller in Ng et al. in order to allow for execution of desired process steps as taught by Ishibashi et al.
In claims 12-17, with respect to the sequence of steps performed by the controller including a processor and a storage storing a program and the program when executed by the processor causes the processer to control the opening and closing of gate valves, vent valves and vacuum valves, Ng et al. disclose a that sequences are optimized in order to create a desired flow pattern (see, e.g., paras. 18-20, 27-28, 36-37 and 43).  Ishibashi et al. disclose use of a controller with a processer and storage to execute desired processes as described above.  Examiner notes that the courts have ruled the following:  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have optimized the opening and closing of gate valves, vent valves and vacuum valves in Ng et al. in order to create a desired flow patterns as disclosed by Ng et al. and to have made use of a controller as disclosed in Ishibashi et al. disclose including a processer and storage to execute the desired processes as described above. 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. as applied to claims 1-4, 10, 21-22 above and further in view of U.S. Patent Pub. No. 2016/0169766 to Ishibashi et al.
Dong et al. disclose the apparatus substantially as claimed and as described above.  Additionally, the apparatus may comprise one or more vacuum valves coupled to the one or more vacuum ports, respectively; and one or more vent valves coupled to the vent ports respectively.  See, e.g., Fig. 3.  The apparatus may also include a generically disclosed control unit (see, e.g., para. 43).
However, Dong et al. fail to disclose a controller for controlling at least the one or more vacuum valves and the vent valves, wherein: the controller includes a processor and a storage storing a program, and the program, when executed by the processor, causes the processor: to open at least one vacuum valve of the one or more vacuum valves and at least one vent valve of the vent valves such that air streams, which flow from at least one vent port of the vent ports to at least one vacuum port of the one or more vacuum ports, are line-symmetric with respect to a center line of the transfer chamber, when all the gate valves (G11-12, G21-22 and G31-32) are closed, and not to open remaining vent valves among the vent valves other than the at least one vent valve of the vent valves, when the at least one vent valve of the vent valves opened.  
Nevertheless, use of vacuum valves with respect to chamber connected to a vacuum pump and control of the same by a controller, as are vent valves, is well-known in the art.  For example, Ishibashi et al. disclose use of vacuum valves (Fig. 2, V1) and vent valves (V2 and PCV) with respect to a transfer chamber and a controller/control unit (3) for the purpose of pressure control therein (see, e.g., paras. 29 and 33) and wherein the controller allows for execution of desired process steps.  Furthermore, the controller/control unit of Ishibashi includes a processor (CPU) and a storage (storage unit) storing a program that send signals to execute the desired processes of the apparatus.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a controller in Dong et al. in order to allow for execution of desired process steps as taught by Ishibashi et al.
With respect to the sequence of steps, due to the arrangement of Dong et al., when all vent valves are opened and all gate valves are closed, flow within the transfer chamber will (or should at least be expected to) be line symmetric with respect to a center line of the transfer chamber due to the symmetry thereof.  Examiner notes that the courts have ruled the following:  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the courts have ruled the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, in light of these teachings and findings, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have optimized the opening and closing of gate valves, vent valves and vacuum valves in Dong et al. in order to create desired and expected flow patterns therein and to have made use of a controller as disclosed in Ishibashi et al. including a processer and storage to execute the desired processes as described above. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection (all rejections have been modified) does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/KARLA A MOORE/
Primary Examiner, Art Unit 1716